DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 08/04/2022. The application is not in condition for allowance for the reasons set forth below. Claims 21-40 are pending.
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. Applicant argues the 103 rejection of claims 21, 35, and 39 should be withdrawn because a multifilament core of about a size 0 provides unique and nonobvious advantages over a size 1 core. However, this argument only applies if the size of Martin’s multifilament core was modified as claimed. In this case, the size of Martin’s multifilament core was not modified from a size 1 to “about a size 0” as argued. Instead, Martin’s multifilament core size of 1 is considered to be “about a size 0” because the difference between a size 0 and a size 1 is merely 0.05 mm. Therefore, the argument is not persuasive and the rejection has been maintained below. 
Regarding the double patenting rejection, the Applicant stated that they will submit a Terminal Disclaimer if the claims are considered to be otherwise patentable. Therefore, the double patenting rejection has been maintained below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,485,535. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims would have been anticipated by the patent claims. Regarding claims 21-34, the patent claims also recite a suture comprising a multifilament sheath including a plurality of yarns (claims 1 and 15), the plurality of yarns comprising poly-4-hydroxybutyrate (claims 1 and 15), and a monofilament core comprising poly-4-hydroxybutyrate (claims 1 and 15), wherein the multifilament sheath is disposed thereabout the monofilament core (claims 1 and 15), wherein the multifilament sheath has between about 64.5 picks per inch and about 70.5 picks per inch (claim 11), wherein the monofilament core is about a size 0 (claims 1 and 15), wherein the multifilament sheath comprises twelve yarns (claims 1 and 15), the plurality of yarns includes a plurality of threads and each of the threads comprise poly-4-hydroxybutyrate (claim 2), each of the twelve yarns comprises about 60 threads (claim 3), each of the twelve yarns is about 120 denier (claim 3), the suture has an elongation to break between 34.8% and 50.9% (claims 5 and 6), the suture has an elongation to break between 27.2% and 35.8% in a knotted configuration (the suture is structured as claimed, thus having the claimed properties when tested), the suture has an ultimate tensile strength between 139.9 Newtons and 195.7 Newtons (claims 1 and 4), the suture has an ultimate tensile strength between 79.0 Newtons and 113.8 Newtons in a knotted configuration (the suture is structured as claimed, thus having the claimed properties when tested), the suture is about a size 2 (claim 7), the suture includes an enlarged portion disposed between a first end and a second end of the suture (claim 9), the enlarged portion includes poly-4-hydroxybutyrate filaments (claim 10), two of the yarns have violet colored threads and ten of the yarns have natural colored threads (claim 12), the suture comprises a diameter within the range of 0.637 mm to 0.696 mm (claim 13), and the multifilament sheath is configured to maintain a cylindrical configuration when the monofilament core is removed (claim 14). Regarding claims 35-38, the patent claims also recite a suture comprising a bioabsorbable monofilament core (claims 1 and 15; note also that poly-4-hydroxybutyrate is a bioabsorbable material), a bioabsorbable multifilament sheath disposed thereabout the bioabsorbable monofilament core (claims 1 and 15; note also that poly-4-hydroxybutyrate is a bioabsorbable material), and wherein the suture consists essentially of poly-4-hydroxybutyrate (claims 1 and 15), wherein the bioabsorbable monofilament core and the bioabsorbable multifilament sheath comprise the same material (claims 1 and 15), wherein the multifilament sheath is configured to maintain a cylindrical configuration when the monofilament core is removed (claim 14), wherein the bioabsorbable monofilament core is about a size 0 (claims 1 and 15), wherein the bioabsorbable multifilament sheath comprises twelve yarns (claims 1 and 15), wherein the multifilament sheath has from about 54 to about 71 picks per inch (claim 11), the suture has an ultimate tensile strength between 139.9 Newtons and 195.7 Newtons (claims 1 and 4), and the suture has an elongation to break between 34.8% and 50.9% (claims 5 and 6). Regarding claims 39 and 40, the patent claims also recite a suture comprising a multifilament sheath including a plurality of yarns (claims 1 and 15), the plurality of yarns comprising poly-4-hydroxybutyrate (claims 1 and 15), and a monofilament core comprising poly-4-hydroxybutyrate (claims 1 and 15), wherein the multifilament sheath is disposed thereabout the monofilament core (claims 1 and 15), wherein the suture comprises a diameter within the range of 0.637 mm to 0.696 mm (claim 13), wherein the monofilament core is about a size 0 (claims 1 and 15), wherein the multifilament sheath comprises twelve yarns (claims 1 and 15), and the suture has an ultimate tensile strength between 139.9 Newtons and 195.7 Newtons (claims 1 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 21-29 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US Pub. No. 2012/0053689). 
Regarding claim 21, Martin discloses a suture comprising a multifilament sheath  including a plurality of yarns (for example, see Example 5, paragraph 123, Table 11), the plurality of yarns comprising poly-4-hydroxybutyrate (for example, see paragraph 123), and a monofilament core comprising poly-4-hydroxybutyrate (for example, see paragraph 123), wherein the multifilament sheath is disposed thereabout the monofilament core (for example, see paragraph 123), wherein the multifilament sheath has between about 64.5 picks per inch and about 70.5 picks per inch (for example, see paragraph 80 disclosing the sheath may be braided at various picks per inch and Example 5 describing an embodiment having 70 picks per inch, which falls within the claimed range), wherein the monofilament core is about a size 0 (for example, see Table 11 describing an embodiment having a size 1 core which is considered “about” a size 0 since the difference between a size 0 and a size 1 is merely 0.05 mm). In the embodiment of Example 5, 2 x 60-filament yarns were utilized to construct the multifilament sheath (for example, see paragraph 123). However, Martin suggests the multifilament sheath can have 8, 12, or 16 x 60-filament yarns (for example, see paragraph 80; wherein utilizing 8, 12, or 16 carrier bobbins would utilize 8, 12, or 16 bobbins respectively, each having wound thereon a 60-filament yarn thus yielding a multifilament sheath comprising 8, 12, or 16 multifilament yarns). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have provided the multifilament sheath of Example 5 with twelve yarns. Doing so would have provided the suture with the tensile strength, strength retention, knot security characteristics, tie down characteristics, and handling characteristics desired for surgical applications (see also for example, see paragraph 3 describing the improved performance characteristics of the disclosed sutures).
Regarding claim 22, Martin as modified discloses the plurality of yarns includes a plurality of threads and each of the threads comprise poly-4-hydroxybutyrate (for example, see paragraphs 78 and 80 describing each PHA multifilament yarn comprises 60 filaments, wherein the PHA polymer is P4HB).
Regarding claim 23, Martin as modified discloses each of the twelve yarns comprises about 60 threads (for example, see paragraph 80 describing each multifilament yarn comprises 60 filaments).
Regarding claim 24, Martin as modified discloses each of the twelve yarns is about 120 denier (for example, see Table 11 bottom statement “All multifilament used is 120 denier”).
Regarding claim 25, Martin as modified discloses the suture has an elongation to break between 34.8% and 50.9% (for example, see Table 11, elongation break being 46.4% which falls within the claimed range).
 Regarding claim 26, Martin as modified discloses the suture has an elongation to break between 27.2% and 35.8% in a knotted configuration (the suture is structured as claimed and has an elongation to break as claimed, thus the suture would also have an elongation to break to break in a knotted configuration as claimed when tested).
Regarding claim 27, Martin discloses the suture of Example 5 has a maximum tensile load, which is the same as ultimate tensile strength, of 26.654 kg which is equivalent to about 261 Newtons. It is understood that modifying the embodiment of example 5 to yield a sheath comprising twelve yarns (see 103 rejection above with respect to independent claim 21) changes the strength of the suture. Since Martin as modified discloses a suture structured as claimed, Martin’s modified suture would also have the ultimate tensile strength claimed when tested. In the alternative, Martin discloses various sutures having ultimate tensile strengths within the claimed range (see Table 8, for example a maximum tensile load, which is the same as ultimate tensile strength, of 19.185 kg which is equivalent to about 188.1 Newtons which falls within the claimed range of 139.9 Newtons and 195.7 Newtons). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin’s suture of Example 5 to yield an ultimate tensile strength of about 188.1 Newtons, which falls in the claimed range of between 139.9 Newtons and 195.7 Newtons. Doing so would have provided the suture with the tensile strength, strength retention, knot security characteristics, tie down characteristics, and handling characteristics desired for surgical applications (see also for example, see paragraph 3 describing the improved performance characteristics of the disclosed sutures).
Regarding claim 28, It is understood that modifying the embodiment of example 5 to yield a sheath comprising twelve yarns (see 103 rejection above with respect to independent claim 21) changes the strength of the suture. Since Martin as modified discloses a suture structured as claimed, Martin’s modified suture would also have the ultimate tensile strength in a knotted configuration as claimed when tested. In the alternative, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin’s suture to yield an ultimate tensile strength between 79.0 Newtons and 113.8 Newtons in a knotted configuration, since Martin teaches knot strength, knot security, and tie down being characteristics that are optimized to improve the performance of the disclosed sutures (for example, see paragraphs 3 and 97) and it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 29, Martin discloses the suture in the embodiment of Example 5 is about a size 5 (0.743 mm). However, Martin teaches the disclosed sutures may also be a size 2 (for example, see paragraph 81 and Table 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture size of Example 5 to be about a size 2. Doing so would have provided the suture with the size, or diameter, needed for an intended application that required such a sized suture to perform optimally.
Regarding claim 33, Martin discloses in Example 5 that the suture comprises an average diameter of 0.743 mm (see Table 11). Martin also teaches the disclosed sutures may have a diameter greater than 0.600 mm (for example, see Table 1), thus teaching at least a diameter within the range of 0.600 mm to 0.743 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of Martin’s suture from within 0.600 mm to 0.743 mm to within the range of 0.637 mm to 0.696 mm since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 34, Martin discloses the multifilament sheath is configured to maintain a cylindrical configuration when the monofilament core is removed (since the sheath braid has a diameter it is considered cylindrical and paragraph 80 discloses for some constructions cores may be placed in the center of the braid, thus without a core, or with the core removed as claimed, the braided sheath has a cylindrical configuration and as such is configured to maintain a cylindrical configuration as claimed).
Regarding claim 35, Martin discloses a suture comprising a bioabsorbable monofilament core (made of poly-4-hydroxybutyrate which is a bioabsorbable material; for example see paragraph 44 and Example 5), a bioabsorbable multifilament sheath disposed thereabout the bioabsorbable monofilament core (made of poly-4-hydroxybutyrate which is a bioabsorbable material; for example see paragraphs 44, 80, and Example 5), and wherein the suture consists essentially of poly-4-hydroxybutyrate (for example, see paragraph 81 and Example 5), wherein the bioabsorbable monofilament core and the bioabsorbable multifilament sheath comprise the same material (poly-4-hydroxybutyrate; for example, see Example 5), wherein the multifilament sheath is configured to maintain a cylindrical configuration when the monofilament core is removed (since the sheath braid has a diameter it is considered cylindrical and paragraph 80 discloses for some constructions cores may be placed in the center of the braid, thus without a core, or with the core removed as claimed, the braided sheath has a cylindrical configuration and as such is configured to maintain a cylindrical configuration as claimed), and wherein the bioabsorbable monofilament core is about a size 0 (for example, see Table 11 describing an embodiment having a size 1 core which is considered “about” a size 0 since the difference between a size 0 and a size 1 is merely 0.05 mm). In the embodiment of Example 5, 2 x 60-filament yarns were utilized to construct the bioabsorbable multifilament sheath (for example, see paragraph 123). However, Martin suggests the multifilament sheath can have 8, 12, or 16 x 60-filament yarns (for example, see paragraph 80; wherein utilizing 8, 12, or 16 carrier bobbins would utilize 8, 12, or 16 bobbins respectively, each having wound thereon a 60-filament yarn thus yielding a multifilament sheath comprising 8, 12, or 16 multifilament yarns). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have provided the multifilament sheath of Example 5 with twelve yarns. Doing so would have provided the suture with the tensile strength, strength retention, knot security characteristics, tie down characteristics, and handling characteristics desired for surgical applications (see also for example, see paragraph 3 describing the improved performance characteristics of the disclosed sutures).
Regarding claim 36, Martin discloses the multifilament sheath has from about 54 to about 71 picks per inch (for example, see paragraph 80 disclosing the sheath may be braided at various picks per inch and Example 5 describing an embodiment having 70 picks per inch, which falls within the claimed range).
Regarding claim 37, Martin discloses the suture of Example 5 has a maximum tensile load, which is the same as ultimate tensile strength, of 26.654 kg which is equivalent to about 261 Newtons. It is understood that modifying the embodiment of example 5 to yield a sheath comprising twelve yarns (see 103 rejection above with respect to independent claim 35) changes the strength of the suture. Since Martin as modified discloses a suture structured as claimed, Martin’s modified suture would also have the ultimate tensile strength claimed when tested. In the alternative, Martin discloses various sutures having ultimate tensile strengths within the claimed range (see Table 8, for example a maximum tensile load, which is the same as ultimate tensile strength, of 19.185 kg which is equivalent to about 188.1 Newtons which falls within the claimed range of 139.9 Newtons and 195.7 Newtons). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin’s suture of Example 5 to yield an ultimate tensile strength of about 188.1 Newtons, which falls in the claimed range of between 139.9 Newtons and 195.7 Newtons. Doing so would have provided the suture with the tensile strength, strength retention, knot security characteristics, tie down characteristics, and handling characteristics desired for surgical applications (see also for example, see paragraph 3 describing the improved performance characteristics of the disclosed sutures).
Regarding claim 38, Martin discloses the suture has an elongation to break between 34.8% and 50.9% (for example, see Table 11, elongation break being 46.4% which falls within the claimed range).
Regarding claim 39, Martin discloses a suture comprising a multifilament sheath including a plurality of yarns (for example, see Example 5, paragraph 123, Table 11), the plurality of yarns comprising poly-4-hydroxybutyrate (for example, see paragraph 123), and a monofilament core comprising poly-4-hydroxybutyrate for example, see paragraph 123), wherein the multifilament sheath is disposed thereabout the monofilament core (for example, see paragraph 123), and wherein the monofilament core is about a size 0 (for example, see Table 11 describing an embodiment having a size 1 core which is considered “about” a size 0 since the difference between a size 0 and a size 1 is merely 0.05 mm). Martin further discloses in Example 5 that the suture comprises an average diameter of 0.743 mm (see Table 11). Martin also teaches the disclosed sutures may have a diameter greater than 0.600 mm (for example, see Table 1), thus teaching at least a diameter within the range of 0.600 mm to 0.743 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of Martin’s suture from within 0.600 mm to 0.743 mm to within the range of 0.637 mm to 0.696 mm since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Martin further discloses in the embodiment of Example 5 that 2 x 60-filament yarns were utilized to construct the bioabsorbable multifilament sheath (for example, see paragraph 123). However, Martin suggests the multifilament sheath can have 8, 12, or 16 x 60-filament yarns (for example, see paragraph 80; wherein utilizing 8, 12, or 16 carrier bobbins would utilize 8, 12, or 16 bobbins respectively, each having wound thereon a 60-filament yarn thus yielding a multifilament sheath comprising 8, 12, or 16 multifilament yarns). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have provided the multifilament sheath of Example 5 with twelve yarns. Doing so would have provided the suture with the tensile strength, strength retention, knot security characteristics, tie down characteristics, and handling characteristics desired for surgical applications (see also for example, see paragraph 3 describing the improved performance characteristics of the disclosed sutures).
Regarding claim 40, Martin discloses the suture of Example 5 has a maximum tensile load, which is the same as ultimate tensile strength, of 26.654 kg which is equivalent to about 261 Newtons. It is understood that modifying the embodiment of example 5 to yield a sheath comprising twelve yarns (see 103 rejection above with respect to independent claim 39) changes the strength of the suture. Since Martin as modified discloses a suture structured as claimed, Martin’s modified suture would also have the ultimate tensile strength claimed when tested. In the alternative, Martin discloses various sutures having ultimate tensile strengths within the claimed range (see Table 8, for example a maximum tensile load, which is the same as ultimate tensile strength, of 19.185 kg which is equivalent to about 188.1 Newtons which falls within the claimed range of 139.9 Newtons and 195.7 Newtons). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin’s suture of Example 5 to yield an ultimate tensile strength of about 188.1 Newtons, which falls in the claimed range of between 139.9 Newtons and 195.7 Newtons. Doing so would have provided the suture with the tensile strength, strength retention, knot security characteristics, tie down characteristics, and handling characteristics desired for surgical applications (see also for example, see paragraph 3 describing the improved performance characteristics of the disclosed sutures).
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. as applied to claim 21 above, and further in view of Spedden et al. (US Pub. No. 2009/0318962). 
Regarding claim 30, Martin discloses the claimed invention except for the suture including an enlarged portion disposed between a first end and a second end of the suture. Spedden also discloses a suture (70; for example, see Figure 7A). Spedden teaches the suture includes an enlarged portion disposed between a first end and a second end of the suture in order to retain bioactive materials therein (the first end being at 75 and the second end being the opposite end with the enlarged portion being the portion between elements 77 and 78; for example, see Figure 7 and paragraph 45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Martin’s suture to include an enlarged portion disposed between a first end and a second end of the suture as taught by Spedden. Doing so would have enabled the suture to be effectively used with bioactive materials, thus promoting healing (see also paragraph 8).
Regarding claim 31, Martin as modified discloses the enlarged portion includes poly-4-hydroxybutyrate filaments since Martin discloses the entire suture includes poly-4-hydroxybutyrate filaments (for example, see paragraph 81 and Example 5). 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. as applied to claim 21 above, and further in view of Glick et al. (US Pub. No. 2011/0082478). 
Martin discloses the claimed invention except for two of the yarns having violet colored threads and ten of the yarns have natural colored threads. Glick also discloses sutures (32, 42, 52, 62). Glick teaches the sutures may be any combination of natural, white, blue, green, violet, black, or any other non-flesh color to aid contrast and identification (for example, see paragraph 34). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Martin’s suture having natural and violet colored yarns as taught by Glick. Doing so would have enabled the user to easily identify the suture during a surgical procedure. Furthermore, it appears that Martin’s modified suture would operate equally well with specifically two of the yarns having violet colored threads and ten of the yarns have natural colored threads since the suture would still be identifiable during a surgical procedure within a patient due to the contrast of the non-flesh colors with the flesh of a patient. Further, applicant has not disclosed that the claimed configuration solves any stated problem or is used for any particular purpose, indicating simply that the suture “may” have two violet colored yarns and ten natural colored yarns (specification pp. [0031]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have provided Martin’s modified suture with two of the yarns having violet colored threads and ten of the yarns having natural colored threads because it appears to be an arbitrary design consideration which fails to patentably distinguish over Martin et al. as modified by Glick et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 9, 2022